IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Robert Comrie,                    :
                                  : No. 697 C.D. 2016
                       Petitioner : Submitted: February 10, 2017
                                  :
                 v.               :
                                  :
Pennsylvania Department           :
of Corrections,                   :
                                  :
                       Respondent :


BEFORE:        HONORABLE P. KEVIN BROBSON, Judge
               HONORABLE MICHAEL H. WOJCIK, Judge
               HONORABLE BONNIE BRIGANCE LEADBETTER, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE WOJCIK                                                   FILED: April 19, 2017

               Robert Comrie (Requester), pro se, petitions for review from a final
determination of the Office of Open Records (OOR) that dismissed his appeal from
the Pennsylvania Department of Correction’s (Department) response to his request
under the Right-to-Know Law (RTKL).1                 OOR dismissed the appeal because
Requester did not submit statutorily-required documents for review.              For the
reasons that follow, we affirm.
               Requester, an inmate at the State Correctional Institution (SCI) at
Houtzdale, filed an appeal with OOR from the Department’s response to his RTKL
request. However, he did not include a copy of his request or the Department’s
response with his appeal. OOR issued a notice of filing deficiency to Requester

      1
          Act of February 14, 2008, P.L. 6, 65 P.S. §§67.101-67.3104.
advising him that these documents must be submitted within seven calendar days
or his appeal would be dismissed as of course.                 Requester did not cure the
deficiency.     By decision dated April 6, 2016, OOR dismissed his appeal as
insufficient. OOR explained that it does not have a complete record upon which to
base a determination on the merits and it would be unable to present a complete
record on appeal to this Court.
               Requester now petitions this Court for review.2 Requester challenges
the Department’s reliance on an alleged incorrect DC-300B court commitment
form (DC-300B form), which does not accurately reflect his sentence, particularly
his credit time. He contends that the form contains a clerical error and that the
Department is violating his constitutional rights to due process of law by refusing
to correct the errors.3
               However, OOR did not issue a final determination on the merits, but
rather summarily dismissed Requester’s appeal as deficient because he did not
provide a copy of his request or the Department’s response with his appeal.
Consequently, the only issue before us is the legal sufficiency of Requester's
appeal to OOR.
               Section 1101(a)(1) of the RTKL provides:

               If a written request for access to a record is denied or
               deemed denied, the requester may file an appeal with
               [OOR] . . . within 15 business days of the mailing date
               of the agency's response or within 15 business days of a
       2
         For appeals from determinations made by OOR involving Commonwealth agencies, our
standard of review is de novo and our scope of review is plenary. Bowling v. Office of Open
Records, 75 A.3d 453, 477 (Pa. 2013).

       3
         Requester filed an application for an extension of time to file a reply brief, which this
Court granted. However, Requester never filed a reply.


                                                2
             deemed denial. The appeal shall state the grounds upon
             which the requester asserts that the record is a public
             record, legislative record or financial record and shall
             address any grounds stated by the agency for delaying or
             denying the request.
65 P.S. §67.1101(a)(1) (emphasis added). “When a requester fails to state the
records sought are public, or fails to address an agency's grounds for denial, the
OOR properly dismisses the appeal.”             Padgett v. Pennsylvania State Police,
73 A.3d 644, 647 (Pa. Cmwlth. 2013). “At a minimum, a requester's appeal ‘must
address any grounds stated by the agency . . . for denying the request.’” Id.
(quoting Department of Corrections v. Office of Open Records, 18 A.3d 429, 434
(Pa. Cmwlth. 2011)). “We reasoned a minimally sufficient appeal is a condition
precedent for OOR to consider a requester's challenge to an agency denial.” Id.
             Here, Requester’s appeal to OOR does not state that the record he
requested is public or address the grounds asserted by the Department for
“denying” his request. Rather, Requester’s appeal claims that “there is inaccurate
and incorrect information contained in the DC-300B form submit [sic] by
Clearfield County Court . . . . Certified Record, Item No. 1, Letter of Appeal to
OOR, at 1. He then explains the inaccuracies on the form. Id. He requested OOR
to “correct the false information” and credit him with all time spent in custody. Id.
at 2. However, such does not satisfy the basic requirements of Section 1101(a)(1)
of the RTKL for an appeal. On this basis, we affirm OOR's final determination
dismissing it.4

      4
          This Court is not limited to the rationale offered in OOR's written decision. See
Bowling v. Office of Open Records, 75 A.3d 453, 456 (Pa. 2013). We “may affirm on other
grounds where grounds for affirmance exist.” Kutnyak v. Department of Corrections, 748 A.2d
1275, 1279 n.9 (Pa. Cmwlth. 2000). Therefore, we need not address whether the Requester’s
failure to provide a copy of his request and the Department’s denial warranted summary
dismissal.


                                            3
              Notwithstanding, we also note that Requester is not entitled to the
relief sought in his RTKL appeal. Although Requester did not provide OOR with a
copy of his request or the Department’s response, Requester attached a copy of the
Department’s response to his petition for review, which sheds more light on the
nature of his underlying appeal. In the response, the Department acknowledged
Requester’s request for his DC-300B form, which it granted. Petition for Review,
Appendix. Requester also attached a copy of the DC-300B form furnished by the
Department in response to his request.5 Id.
              Requester does not challenge the Department’s response, which
granted his request for the DC-300B form. Instead, Requester challenges the
accuracy of the information provided on the form.
              However, the purpose of the RTKL is to disclose information
constituting a public record. See Levy v. Senate of Pennsylvania, 65 A.3d 361, 381
(Pa. 2013). The purpose is not to correct allegedly inaccurate information once
disclosed. Rather, mandamus is the appropriate remedy to compel the correction
of errors by a government agency. Allen v. Department of Corrections, 103 A.3d
365, 370 (Pa. Cmwlth. 2014). However, mandamus is not available to challenge
the Department’s failure to give credit where the sentencing order is either
ambiguous or does not specify the credit at issue. Id. In addition, mandamus is not
an appropriate remedy to cure an illegal sentencing order. Id. As our Superior
Court explained:

              If the alleged error is thought to be the result of an
              erroneous computation of sentence by the Bureau of
       5
          The Department redacted from the form Requester’s SID Number, which is his personal
identification number, and provided the grounds for redaction. Requester does not challenge the
denial of this information.


                                              4
            Corrections, then the appropriate vehicle for redress
            would be an original action in the Commonwealth Court
            challenging the Bureau's computation. If, on the other
            hand, the alleged error is thought to be attributable to
            ambiguity in the sentence imposed by the trial court, then
            a writ of habeas corpus ad subjiciendum lies to the trial
            court for clarification and/or correction of the sentence
            imposed.
Commonwealth v. Heredia, 97 A.3d 392, 395 (Pa. Super.), appeal denied, 104
A.3d 524 (Pa. 2014) (quoting Commonwealth v. Perry, 563 A.2d 511, 512 (Pa.
Super. 1989)).
            In other words, an RTKL appeal to OOR is not the proper method for
compelling the correction of an inaccurate record or contesting the Department’s
calculation of his sentence. Because the Department granted Requester’s request
and furnished the DC-300B form, there was no basis for the appeal under the
RTKL. See 65 P.S. §67.1101(a)(1) (a requester may file an appeal if the “record is
denied or deemed denied”). For these additional reasons, we conclude that OOR
properly dismissed Requester’s appeal.
            Accordingly, we affirm.




                                      MICHAEL H. WOJCIK, Judge




                                         5
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert Comrie,                    :
                                  : No. 697 C.D. 2016
                       Petitioner :
                                  :
                 v.               :
                                  :
Pennsylvania Department           :
of Corrections,                   :
                                  :
                       Respondent :


                                 ORDER


            AND NOW, this 19th day of April, 2017, the final determination of
the Office of Open Records, dated April 6, 2016, is AFFIRMED.




                                    __________________________________
                                    MICHAEL H. WOJCIK, Judge